Citation Nr: 1520952	
Decision Date: 05/15/15    Archive Date: 05/26/15

DOCKET NO.  13-23 473	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for hearing loss.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for tinnitus.

3.  Entitlement to service connection for hearing loss.

4.  Entitlement to service connection for tinnitus.

5.  Entitlement to a rating higher than 30 percent for ischemic heart disease/coronary artery disease, status post stents with myocardial infarction.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States

ATTORNEY FOR THE BOARD

Bridgid D. Houbeck, Counsel


INTRODUCTION


The Veteran served on active duty from January 1962 to September 1965.

This matter has come before the Board of Veterans' Appeals (Board) on appeal from September 2012 and February 2013 rating decisions of the St. Louis, Missouri, Department of Veterans Affairs (VA) Regional Office (RO).

The decision below addresses the application to reopen previously denied claims of service connection for hearing loss and tinnitus.  The underlying claims of service connection and the claim for a higher rating for the service-connected heart disability are addressed in the remand that follows the decision below.


FINDINGS OF FACT

1.  In an unappealed January 2006 rating decision, service connection for hearing loss and tinnitus were denied.

2.  The evidence received since the January 2006 decision pertains to the basis for the prior denial and raises a reasonable possibility of substantiating the claims.


CONCLUSIONS OF LAW

1.  New and material evidence has been received with respect to the claim of service connection for hearing loss; the claim is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

2.  New and material evidence has been received with respect to the claim of service connection for tinnitus; the claim is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran was originally denied service connection for hearing loss and tinnitus in a May 2005 rating decision.  The Veteran submitted additional evidence and these claims were again denied in a January 2006 rating decision.  This rating decision found that the evidence did not show that the Veteran's hearing loss or tinnitus was incurred in or aggravated by his military service.  The Veteran did not appeal that rating decision.

The Veteran filed claims to reopen in March 2012.

Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.  All evidence submitted by or on behalf of a claimant since the most recent final denial must be reviewed to determine whether the claim should be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).

Since the last prior denial, based on the evidence received, new and material evidence has been received that relates to an unestablished fact and that provides a reasonable possibility of substantiating both claims.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

Accordingly, the Board concludes that the criteria for reopening the Veteran's claims of service connection for hearing loss and tinnitus have been satisfied.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.



ORDER

New and material evidence having been received, the claim of service connection for hearing loss is reopened; to this limited extent, the appeal is granted.

New and material evidence having been received, the claim of service connection for tinnitus is reopened; to this limited extent, the appeal is granted.


REMAND

Hearing Loss and Tinnitus

When VA undertakes the effort to provide an examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); see also 38 C.F.R. § 3.159(c)(4).  In providing negative medical nexus opinions on the question of service connection for the Veteran's hearing loss and tinnitus, a July 2012 VA examiner relied heavily the absence of these conditions in the Veteran's service treatment records, despite the Veteran's history of in-service noise exposure.  As such, an addendum opinion is necessary that contemplates the noise exposure.  See June 2013 statement of the case.

Heart Disability

A January 2013 VA examiner relied on an exercise test performed in September 2012 to determine the workload metabolic equivalent (METs) that resulted in dyspnea, fatigue, angina, dizziness, or syncope, noting that the Veteran had denied these symptoms at any level of activity.  In his March 2013 notice of disagreement, the Veteran reported that he was only able to walk about a block before he had angina.  This is corroborated by the February 2013 disability benefits questionnaire (DBQ) and a February 2013 VA treatment record.  Thus, the Veteran's symptoms appear to have worsened.  Unfortunately, the medical evidence of record does not express this additional impairment in terms of its metabolic equivalent, or METs, as required for application of the rating criteria.  As such, a new examination is necessary to determine the current severity of the Veteran's ischemic heart disease.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran's claims folder should be referred to the examiner who saw the Veteran in July 2012.  A copy of this remand should be reviewed by the examiner.  Specifically, the VA examiner should answer the following:

a.  Is it is at least as likely as not (i.e., probability of 50 percent or greater) that the Veteran's current hearing loss is attributable to his in-service noise exposure, to include exposure to jet engine noise through service on an Air Force base?

b.  Is it is at least as likely as not (i.e., probability of 50 percent or greater) that the Veteran's current tinnitus is attributable to his in-service noise exposure, to include exposure to jet engine noise through service on an Air Force base?

The examiner must provide a rationale for any opinion reached.  The medical reasons for accepting or rejecting the Veteran's assertions of continuity of symptoms since service should be set forth in detail.  If the examiner is unable to provide an opinion without resort to speculation, he or she must provide reasons as to why this is so; and state whether the inability is due to the limits of scientific or medical knowledge or whether there is additional evidence that would permit the needed opinion to be provided.

2.  Schedule the Veteran for an examination to determine the current severity of his ischemic heart disease/coronary artery disease status post stents with myocardial infarction.  Findings necessary to apply the pertinent rating criteria should be made.  The claims folder should be made available to the examiner and reviewed in conjunction with the examination.

3.  Thereafter, readjudicate the claims on appeal in light of the additional evidence obtained.  If a benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case.  An appropriate period of time should then be allowed for a response before the record is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


